Name: Commission Regulation (EEC) No 3171/90 of 31 October 1990 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 304/36 Official Journal of the European Communities 1 . 11 . 90 COMMISSION REGULATION (EEC) No 3171/90 of 31 October 1990 fixing the amount of aid for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1 191 /90 ( ®) ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 year, has been fixed by Commission Regulation (EEC) No 2510/90 0 ;Having regard to Council Regulation (EEC) No 1431 /82of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) (a) thereof, Whereas the threshold price activating the aid and the minimum price fixed by the Council are to be reduced in accordance with Commission Regulation (EEC) No 1755/90 of 27 June 1990 establishing the activating thre ­ shold price for aid, the guide price and the minimum price for peas, field beans and sweet lupins fixed in ecus by the Council and reduced as a result of the monetary realignment of 5 January 1990 (10) ; Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 2249/90 (4), and in particular Article 26a (7) thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (^ as last amended by Regulation (EEC) No 2206/90 (6) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (u), as last amended by Regulation (EEC) No 1238/87 (12), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (13) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1990/91 marketing year was fixed by Council Regulation (EEC) No 1 1 89/90 f) ; whereas, as provided for in Article 2a of Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis : (8) OJ No L 119, 11 . 5. 1990, p. 40 . (') OJ No L 237, 1 . 9 . 1990, p. 8 . H OJ No L 162, 28 . 6. 1990 , p . 18 . (" OJ No L 219, 28 . 7. 1982, p . 36 . (') OJ No L 162, 12. 6. 1982, p . 28 . M OJ No L 110, 29. 4. 1988, p. 16 . 0 OJ No L 342, 19 . 12. 1985, p . 1 . (&lt;) OJ No L 203, 1 . 8 . 1990, p . 56. 0 OJ No L 219 , 28 . 7. 1982, p . 1 . 4 OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 119, 11 . 5 . 1990, p. 37 . 12 OJ No L 117, 5. 5. 1987, p. 9 . H OJ No L 133, 21 . 5. 1986, p . 21 , No L 304/371 . 11 . 90 Official Journal of the European Communities  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in Article 6 (1 ) of Council Regulation (EEC) No 1677/85 ('), as last amended by Regulation (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1834/90 (3); whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State, HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid provided for in Article 3 of Regula ­ tion (EEC) No 1431 /82 is indicated in the Annexes hereto . Article 2 This Regulation shall enter into force on 1 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 31 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 201 , 31 . 7. 1990, p. 9. (3) OJ No L 167, 30. 6. 1990, p. 94. No L 304/38 Official Journal of the European Communities 1 . 11 . 90 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Peas used :  in Spain  in Portugal  in antother Member State 5,815 5,842 6,044 5,973 6,000 6,202 6,131 6,158 6,360 6,289 6,316 6,518 6,447 6,474 6,676 6,605 6,632 6,834 6,605 6,632 6,834 Field beans used :  in Spain  in Portugal  in another Member State 6,044 5,842 6,044 6,202 6,000 6,202 6,360 6,158 6,360 6,518 6,316 6,518 6,676 6,474 6,676 6,834 6,632 6,834 6,834 6,632 6,834 Products used in animal feed : (ECU per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 A. Peas used :  in Spain  in Portugal  in another Member State 9,017 9,072 9,072 9,059 9,115 9,115 8,867 8,926 8,926 9,024 9,084 9,084 9,182 9,241 9,241 9,339 9,399 9,399 9,455 9,514 9,514 B. Field beans used :  in Spain  in Portugal  in another Member State 9,017 9,072 9,072 9,059 9,115 9,115 8,867 8,926 8,926 9,024 9,084 9,084 9,182 9,241 9,241 9,339 9,399 9,399 9,455 9,514 9,514 C. Sweet lupins harvested in Spain and used :  in Spain  in Portugal  in another Member State 11,720 11,793 11,793 11,565 11,640 11,640 11,099 11,178 11,178 11,099 11,178 11,178 11,099 11,178 11,178 11,099 11,178 11,178 11,254 11,332 11,332 D. Sweet lupins harvested in another Member State and used :  in Spain  in Portugal  in another Member State 11,720 11,793 11,793 11,565 11,640 11,640 11,099 11,178 11,178 11,099 11,178 11,178 11,099 11,178 11,178 11,099 11,178 11,178 11,254 11,332 11,332 No L 304/391 . 11 . 90 Official Journal of the European Communities ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 293,47 54,27 14,23 1 287,16 927,74 47,72 5,311 10 646 16,03 1 261,24 4,712 301,15 55,69 14,60 1 322,41 951,99 48,97 5,450 10 925 16,45 1 294,21 4,835 308,82 57,11 14,97 1 357,66 976,25 50,22 5,589 11 203 16,87 1 327,18 4,958 316,49 58,53 15,34 1 392,92 1 000,50 51,46 5,728 11 481 17,29 1 360,15 5,081 324,16 59,95 15,72 1 428,17 1 024,75 52,71 5,867 11 759 17,71 . 1 393,12 5,204 331,83 61,37 16,09 1 463,42 1 049,01 53,96 6,006 12 038 18,13 1 426,09 5,327 331,83 61,37 16,09 1 463,42 1 049,01 53,96 6,006 12 038 18,13 1 426,09 5,327 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 35,15,  Peas, and field beans used in Portugal (Esc): 42,15. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 440,50 81,47 21,36 1 973,10 1 392,53 71,63 7,972 15 980 24,06 1 893,11 7,072 8,44 0,00 442,59 81,85 21,46 1 982,30 1 399,13 71,97 8,010 16 056 24,18 1 902,08 7,106 8,60 0,00 433,41 80,15 21,01 1 938,95 1 370,12 70,48 8,844 15 723 23,68 1 862,64 6,958 9,06 0,00 441,09 81,57 21,39 1 974,20 1 394,38 71,72 7,983 16 001 24,10 1 895,61 7,081 9,21 0,00 448,71 82,98 21,75 2 009,23 1 418,48 72,96 8,121 16 278 24,51 1 928,37 7,204 9,06 0,00 456,38 84,40 22,13 2 044,48 1 442,73 74,21 8,260 16 556 24,93 1 961,35 7,327 9,21 0,00 461,96 85,43 22,40 2 070,53 1 460,38 75,12 8,361 16 758 25,24 1 985,34 7,417 9,06 0,00 No L 304/40 Official Journal of the European Communities 1 . 11 . 90 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs),  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 6,85 1,27 0,33 31,96 21,65 1,1 1 0,124 984 0,37 29,44 0,110 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 440,50 81,47 21,36 1 973,10 1 392,53 71,63 7,972 15 980 24,06 1 893,11 7,072 8,44 0,00 442,59 81,85 21,46 1 982,30 1 399,13 71,97 8,010 16 056 24,18 1 902,08 7,106 8,60 0,00 433,41 80,15 21,01 1 938,95 1 370,12 70,48 7,844 15 723 23,68 1 862,64 6,958 9,06 0,00 441,09 81,57 21,39 1 974,20 1 394,38 71,72 7,983 16 001 24,10 1 895,61 7,081 9,21 0,00 448,71 82,98 21,75 2 009,23 1 418,48 72,96 8,121 16 278 24,51 1 928,37 7,204 9,06 0,00 456,38 84,40 22,13 2 044,48 1 442,73 74,21 8,260 16 556 24,93 1 961,35 7,327 9,21 0,00 461,96 85,43 22,40 2 070,53 1 460,38 75,12 3,361 16 758 25,24 1 985,34 7,417 9,06 0,00 1 . 11 . 90 Official Journal of the European Communities No L 304/41 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 6,85 1,27 0,33 31,96 21,65 1,11 0,124 984 0,37 29,44 0,110 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use in :  Spain (Pta)  Portugal (Esc) 572,62 105,90 27,76 2 582,59 1 810,20 93,11 10,363 20 773 31,28 2 460,92. 9,193 11,21 0,00 565,20 104^53 27,40 2 547,93 1 786,72 91,91 10,229 20 503 30,88 2 428,99 9,074 11,51 0,00 542,76 100,38 26,32 2 443,27 1 715,80 88,26 9,823 19 689 29,65 2 332,58 8,714 12,13 0,00 542,76 100,38 26,32 2 443,27 1 715,80 88,26 9,823 19 689 29,65 2 332,58 8,714 12,13 0,00 542,76 100,38 26,32 2 443,27 1 715,80 88,26 9,823 19 689 29,65 2 332,58 8,714 12,13 0,00 542,76 100,38 26,32 2 443,27 1 715,80 88,26 9,823 19 689 29,65 2 332,58 8,714 12,13 0,00 550,24 101,76 26,68 2 478,16 1 739,44 89,47 9,958 19 961 30,06 2 364,72 8,834 11,97 0,00 No L 304/42 Official Journal of the European Communities 1 . 11 . 90 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 4,98 0,92 0,24 23,24 15,75 0,81 0,090 984 0,27 21,41 0,080 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 207,560 129,220 6,89509 0,767417 1 538,24 2,31643 181,702 0,697137